Title: To George Washington from Burgess Ball, 9 February 1795
From: Ball, Burgess
To: Washington, George


        
          Dear Sir,
          Bigg Spring near Leesburg [Va.]9th of Feby 1795
        
        I wrote you a few days before Xmas, and concieve your great throng of Bussiness has prevented your yet favourg me with a Line. I shou’d by no meens be anxious was it not that I am here keeping a Person in Suspence with whom I’ve made a conditional Bargain for his Land. I expect the Letter I recd from Genl Knox is sufficient for me to have no doubt of my Place being taken for the Use of the Public, but, yet I can make no positive Bargain with any one here ’till my Matter is absolutely fix’d. I’m

sorry to trouble you on the Occasion, but, as I hope there is no great impropriety I trust you’ll excuse me.
        Lands are rising rapidly in this part of the Country, especially those near the River, they being now double what they were two Years ago. I wd wish a Person to see the place & the 100 Acres of Land, to examine the Fall of Water and all the Advantages & disadvantages, and if found not adaquite to the Expectations of the Public, I wish by no meens to impose in the smallest degree—My Neighbours all say I’m selling too low, but I am perfectly contented, as ‘twill enable me to purchace a pretty little Farm abt two Miles from me and from the River, where I wd wish to fix myself. We have now a tollarable Snow (abt 9 Inches deep) which I hope will be of service to our Wheat which was suffering much. Mrs Washington (the Majors Widdow) I understand is just abt gettg marryed to Mr Lear, but she has given us no Information thereof herself. I hope & have no doubt but they will do well. Miss Milly & Sam are here & all of us join in wishing you & yours every felicity. Im with the highest Esteem Dear sir Yr mo: Obt servt
        
          B. Ball
        
      